DETAILED CORRESPONDENCE
	Claims 1-49 are pending.
Claims 1-13 are under consideration.
Claims 14-49 are under withdrawn.  
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 11, 2020 has been entered.
 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-13 is/are rejected under 35 U.S.C. 103 as being unpatentable Suppression Effect on NANOE charged water particles on pet-related allergens, bacteria fungi and viruses, Panasonic February 20, 2012 (NANOE) in view of BRAIN, et al., Reactive Oxygen Species in the Killing of Pseudomonas aeruginosa by Human Leukocytes, CURRENT MICROBIOLOOY Vol. 31 (1995) (BRAIN) and GUTIERREZ, The science behind stable super oxidized water. Exploring the various application of super-oxidized solutions. Wounds. 2006; 18(1 Suppl): (GUTIERREZ). 
Claim 1 is directed to a method for inactivating at least one of viruses, bacteria, bacterial spores, and fungi in or on a wound of a subject in need thereof comprising: applying engineered 
NANOE teaches a method for inactivating bacteria, fungi and viruses with an engineered water nanostructures (EWNS) having a reactive species (See fig. on page 1) and pg. 5, first full paragraph).   
NANOE does not teach using EWNS to directly kill bacteria and viruses in wounds.
However, BRAIN establishes that reactive oxygen species play a role in eliminating Psuedomona aeruginosa in humans and are also effective killing Psuedomona aeruginosa in assays (pg. 124, lines right column, first full paragraph). 
NANOE already teaches that an EWNS system with reactive oxygen species can kill bacteria and viruses. BRAIN teaches that reactive oxygen species are effective against Pseudomonas in vivo in humans and in assay.  Thus, it would have been obvious to apply the reactive oxygen species of NANOE to human pathogens such as Pseudomonas as taught by BRAIN. 
Neither NANOE nor BRAIN teach applying reactive oxygen species to dermal wounds.  
However, GUTIERREZ does treach directly applying super oxidized water to dermal wounds. Gurrierrez teaches after exposure for 30 seconds of a superoxide solution, there was a reduction of the bacterial load >5 log10 in the following samples, including Pseudomonas aeruginosa (first page right column, first paragraph).
Claim 2 recites that the bacteria are at least one of gram-positive and gram-negative bacteria.
Guttierrez teaches after exposure for 30 seconds of a superoxide solution, there was a reduction of the bacterial load >5 log10 in the following samples, including Pseudomonas aeruginosa. (see pg. 8).  Guttierrez additionally teaches that Escherichia coli, Enterococcus hirae, Acinetobacter baumanni, Acinetobacter species, Bacteroides fragilis, Enterobacter aerogenes, Enterococcus faecalis, vancomycinresistant enterococcus (VRE), Haemophilus influenzae, Klebsiella oxytoca, Klebsiella pneumoniae, Micrococcus luteus, Proteus mirabilis, Serratia marcescens, Staphylococcus aureus, Staphylococcus epidermidis, Staphylococcus haemolyticus, Staphylococcus pyogene, and Candida albicans (BioScience Labs, Bozeman, Mont.) (see pg. 8).  In view of GUTIERREZ teaching that superoxide solutions can inactivate bacteria and mycobacteria, it would have been obvious to treat gram negative and gram positive bacteria. 
Claim 3 recites that the method comprises inactivating viruses. 
NANOE teaches a method for inactivating bacteria, fungi and viruses with an engineered water nanostructures (EWNS) having a reactive species (See fig. on page 1) and pg. 5, first full paragraph).   
Claim 4 recites that the bacteria comprise mycobacteria.

Claim 5 recite that that the bacteria can be Pseudomonas aeruginosa. 
Claim 6 recites that Pseudomonas aeruginosa is treated. 

As to claims 4-6, BRAIN establishes that reactive oxygen species play a role in eliminating Psuedomona aeruginosa in humans and are also effective killing Psuedomona aeruginosa in assays (pg. 124, lines right column, first full paragraph). 
NANOE already teaches that an EWNS system with reactive oxygen species can kill bacteria and viruses. BRAIN additionally  eaches that reactive oxygen species are effective against Pseudomonas in vivo and in vitro.  Thus, it would have been obvious to apply the reactive oxygen species of NANOE to human pathogens such as Pseudomonas as taught by BRAIN.  
Claim 7 recites that the subject is a human subject.

It would have been obvious to apply the reactive oxygen species of NANOE to kill human pathogens such as Pseudomonas.
Claim 8 recites that the EWNS are applied to the wound at a concentration of about 5,000 to about 500,000 EWNS per mL. Claim 9 recites that the EWNS are applied for about 10 minutes to about 180 minutes.  Claims 10-11 recite inactivating comprises reducing the number of colony forming units (cfu) on the wound at or at a rate of from about 1 to about 6 log10, compared to control.
As to claims 8-11, GUTIERREZ teaches after exposure for 30 seconds of a superoxide solution, there was a reduction of the bacterial load >5 log10 in the following samples, including Pseudomonas aeruginosa (see pg. 8).  However, in view of GUTIERREZ teaching that superoxide solutions can inactivate bacteria, mycobacteria and, it would have been obvious to vary the time and concentration of EWNS based on the amount of bacteria, viruses and other microorganisms that are needed to be removed. Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation In reHoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck & Co. Inc.v.Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In reKulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying "the need for caution in granting a patent based on the combination of elements found in the prior art.").
Claim 12 recites that applying efficiency is from about 50% to about 100%.
As to claim 12, it would have been obvious to apply the EWNS to most of the wound including up to 100% of the surface area of the wound. 
Claim 13 recites that the ROS comprise hydroxide radicals and superoxide. 
NANOE teaches that charged water particles that include hydroxide and superoxde can be used to treat viruses and wounds (see pg. 1).  Thus, it would have been obvious to use hydroxide and superoxide. 



Response to Arguments
Applicant's arguments filed October 12, 2020 have been fully considered but they are not persuasive.
Applicant respectfully submits that there is no reason, certainly not one found in Nanoe, for applying EWNS to a wound. Further, there is no reason to combine Nanoe with Guiterrez or Brain to arrive at the claimed invention. And the only reason to combine the three references is based solely on impermissible hindsight. 
However, NANOE teaches a method for inactivating bacteria, fungi and viruses with an engineered water nanostructures (EWNS) having a reactive species (See fig. on page 1) and pg. 5, first full paragraph).  One skilled in the art would have understood at the time the application was filed that wounds could be exposed to bacteria.  Moreover, BRAIN establishes that reactive oxygen species play a role in eliminating Psuedomona aeruginosa in humans and are also effective killing Psuedomona aeruginosa in assays (pg. 124, lines right column, first full paragraph). 
GUTIERREZ additionally teaches directly applying super oxidized water to dermal wounds. (first page right column, first paragraph).
The common thread among all of the reference is that reactive species can be used to treat/inactive/kill microorganisms. “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In reKerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be prima facie obvious.). See also In reCrockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960) (Claims directed to a method and material for treating cast iron using a mixture comprising calcium carbide and magnesium oxide were held unpatentable over prior art Ex parteQuadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992) (mixture of two known herbicides held prima facie obvious). ** 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP A DUBOIS whose telephone number is (571)272-6107.  The examiner can normally be reached on M-F, 9:30-6:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Tarazano can be reached on 571-272-1515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/PHILIP A DUBOIS/Examiner, Art Unit 1791                                                                                                                                                                                                        /DONALD R SPAMER/Primary Examiner, Art Unit 1799